DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation "a controller" in claims 1, 15, and 17 is not supported by applicant's original disclosure. The original disclosure does not contain any controller or CPU or microprocessor that is programmed to perform the claimed functions. The structure of the controller includes the functions that the controller is programmed to perform; however, applicant’s original disclosure does not contain a controller or a controller programmed to perform the claimed functions.
The limitation "a controller configured to… . The structure of the controller which gradually increasing an amount of the refrigerant by the controller is absent from applicant’s original disclosure and there is also no suggestion of the controller being programmed to operate in the above newly claimed manner.
 The limitation "a controller configured to… . The applicant’s original disclosure does not contain any support for the controller being programmed to keep track of any time, whether starting or ending times of the pump or the compressor. In the applicant’s original disclosure, the absent controller is also neither programmed to start and end pump control nor gradually increase an amount of the refrigerant between specific times or for specific time periods. Also there is no suggestion of the controller being programmed to operate in the above newly claimed manner.
The limitation "the controller controls the compressor to decrease an amount of the refrigerant discharged… . The applicant’s original disclosure does not contain any support for the controller being programmed to keep track of any time, whether starting or ending times of the compressor or the pump. In the applicant’s original disclosure, the absent controller is also neither programmed to start and end compressor and pump operations nor decrease an amount of the refrigerant between specific times or for specific time periods. Also there is no suggestion of the controller being programmed to operate in the above newly claimed manner.

The limitation "a controller configured to turn on the pump without stopping the compressor after turn-on of the compressor" in claim 15 is not supported by applicant's original disclosure as well. The original disclosure does not contain any controller or CPU or microprocessor that is programmed to simultaneously control both pump and compressor operations and especially turning on pump while maintaining compressor operation. The applicant’s original disclosure does not contain any support for the controller being programmed to maintain compressor operation along with the pump start-up and being programmed to continue simultaneous pump and compressor operations. In the applicant’s original disclosure, the absent controller is also not programmed to start and end pump and compressor operations in relation to the state of operation of the pump or the compressor. Also there is no suggestion of the controller being programmed to operate in the above newly claimed manner.

The limitation "a controller is configured to… . The structure of the controller which should include the newly claimed function of gradually increasing/decreasing a frequency of the pump/compressor by the controller is absent from applicant’s original disclosure and there is also no suggestion of the controller being programmed to operate in the above newly claimed manner.
 The limitation "a controller is configured to… . The applicant’s original disclosure does not contain any support for the controller being programmed to keep track of any time, whether starting or ending times of the pump or the compressor. In the applicant’s original disclosure, the absent 
The limitation "a controller is configured to… . The applicant’s original disclosure does not contain any support for the controller being programmed to keep track of any time, whether starting or ending times of the compressor or the pump. In the applicant’s original disclosure, the absent controller is also neither programmed to start and end compressor and pump operations nor gradually decrease compressor frequency between specific times or for specific time periods. Also there is no suggestion of the controller being programmed to operate in the above newly claimed manner.
The limitation "a controller is configured to… . The applicant’s original disclosure does not contain any support for the controller being programmed to keep track of any time, whether starting or ending times of the compressor or the pump. In the applicant’s original disclosure, the absent controller is also neither programmed to start and end compressor and pump operations nor gradually decrease compressor frequency to end compressor operation at a specific time or within specific time period. Also there is no suggestion of the controller being programmed to operate in the above newly claimed manner.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 8, 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Judge (US 2013/0098085 A1) and in view of Murakami (US 2015/0000317 A1).
In regards to claim 1, Judge teaches a refrigeration cycle apparatus (see figs. 12-13, 15) which performs cooling by circulation of refrigerant (see figs. 12-13 and paragraphs 98, 110), the refrigeration cycle apparatus comprising: an evaporator (1204) arranged in a first space (1204 surrounded by 1244, 1246 and fan 1226, location of evaporator 1204, see figs. 12, 13, 15; Also see evaporator placed in cabinet to provide cool air to the spaces, see abstract, paragraphs 4, 11 and fig. 3); a condenser (1208) arranged in a second space (1208 surrounded by 1258, 1262 and fan 1224, location of condenser 1208, see figs. 12, 13, 15; Also see condenser placed for controlling temperature of room air, see abstract, 
However, Judge does not explicitly teach gradual increase by pump control.
Murakami teaches controlling the pump operation to gradually increase the speed and the cooling capacity (pump speed gradually increased to maximum value in mode A, see paragraphs 235, 6; and fig. 5a).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller operating the pump of Judge by operating the pump at gradually increasing speed as taught by Murakami in the economizer mode for an elapsed time interval form the startup of the pump in the system of Judge in order to adjust the cooling capacity of the 
In regards to claim 2, Judge teaches a bypass flow path (flow path containing valve 1218, see fig. 15 and paragraph 98) configured to connect a first flow path between the evaporator and the compressor (between 1204 and 1210, see fig. 15) and a second flow path between the compressor and the condenser (between 1210 and 1208, see fig. 15) to each other (bypassing path between evaporator 1204 and condenser 1208 and bypassing compressor 1210, see fig. 15 and paragraph 98), and allow the refrigerant to pass (refrigerant bypasses compressor, see paragraph 17) when a pressure of the refrigerant in the first flow path is higher than a pressure of the refrigerant in the second flow path (this is a contingent limitation, see MPEP 2111.04; Also bypassing pipe is used during pump cycle which allows a higher pressure in the first flow path than the second flow path to pass the refrigerant from the evaporator towards condenser 1208, see fig. 15 and paragraph 105; Also pressure would inherently be higher at an earlier location than a later location in a pipe flow due to pressure loss within the pipe flow and check valves inherently operate with a pressure differential).
In regards to claim 3, Judge teaches a bypass flow path comprises a check valve (flow path containing check valve 1218, see fig. 15 and paragraph 98) configured to allow the refrigerant to pass (refrigerant bypasses compressor via valve 1218, see paragraph 105) when a pressure of the refrigerant in the first flow path is higher than a pressure of the refrigerant in the second flow path (this is a contingent limitation, see MPEP 2111.04; Also bypassing pipe is used during pump cycle which allows a higher pressure in the first flow path than the second flow path to pass the refrigerant from the evaporator towards condenser 1208, see fig. 15 and paragraph 105; Also pressure would inherently be higher at an earlier location than a later location in a pipe flow due to pressure loss within the pipe flow and check valves inherently operate with a pressure differential).
In regards to claim 6, Judge teaches that the controller is configured to turn on the pump in succession to an operation of the compressor (controller 1220 switches to pump on operation, after the compressor operation, see paragraphs 104-105), which continues for a reference period of time (pump 
In regards to claim 8, Judge teaches a first blower apparatus (1226) configured to send air to the evaporator (see fig. 15, and paragraph 99); and a second blower (1224) apparatus configured to send air to the condenser (see fig. 15, and paragraphs 99, 100, and 138).
In regards to claim 9, Judge teaches a first pressure regulation valve (1206) connected between the evaporator (1204) and the pump (1212, see fig. 15), wherein a degree of opening of the first pressure regulation valve is larger after turn-on than before turn-on of the compressor (valve 1206 modulated to increase rate of flow of refrigerant, see paragraph 102; Also valve 1206 operated based on pump differential feedback, see fig. 28 and paragraph 156).

Claims 4, and 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Judge (US 2013/0098085 A1) in view of Murakami as applied to claim 1 above and further in view of Nishimura (JP 2002013781 A).
In regards to claim 4, Judge teaches that the controller (1220) is configured to turn on the pump (see paragraphs 18-19) based on temperature difference and heat load on the cooling system (see paragraph 96).
However, Judge does not explicitly teach that when a degree of supercooling of the refrigerant suctioned by the pump is higher than a reference value, the pump is turned on.
Nishimura teaches the control device (6) is configured to turn on the pump (see paragraph 8 and abstract) when a degree of supercooling of the refrigerant suctioned by the pump is higher than a reference value (see paragraph 8 and abstract).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Judge to turn on the pump when a degree of 
In regards to claim 5, Judge teaches a temperature sensor (sensor T, see fig. 27) arranged in a third flow path between the condenser (1208) and the pump (1212, see fig. 27 and paragraph 152), the temperature sensor being configured to measure a temperature of the refrigerant in the third flow path (inherent to a temperature sensor T, see paragraph 152).
However, Judge does not explicitly teach that the controller calculates the degree of supercooling of the refrigerant using the temperature.
Nishimura teaches a temperature sensor (7) and the controller (6) is configured to calculate the degree of supercooling of the refrigerant using the temperature (see abstract and paragraph 8).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Judge to calculate the degree of supercooling of the refrigerant using the sensed temperature as taught by Nishimura in order to operate the pump only after the degree of supercooling reaches stable operation level (see abstract, Nishimura).

Claim 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Judge (US 2013/0098085 A1) in view of Murakami as applied to claim 1 above and further in view of Bean (US 2015/0007596 A1).
In regards to claim 7, Judge does not explicitly teach controlling the compressor to decrease amount of refrigerant with an elapsed time interval from the time when the pump is turned on.
However, Bean teaches a controller (102, 200) that controls the compressor to decrease an amount of the refrigerant discharged per unit time by the compressor (by lowering the frequency from mode 1 to mode 2, see Table 1, paragraph 57) with an elapsed time interval from the time when the pump is turned on (reducing frequency starting from mode 1 to mode 4, wherein mode 1 liquid pump is operated, see table 1 and paragraph 57).
. 

Claims 10-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Judge in view of Murakami as applied to claim 9 above and further in view of Sekiba (JP 5,927,670 B2).
In regards to claim 10, Judge does not explicitly teach that a degree of opening of the first pressure regulation valve is set to a first reference degree of opening at turn-on of the compressor.
However, Sekiba teaches a degree of opening of the first pressure regulation valve is set to a first reference degree of opening (opening degree of valve 4 narrowed to lower limit or below the upper limit, see paragraphs 33, 28-29) at turn-on of the compressor (when switching to the compressor cycle operation, see paragraph 33).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the operation of the first pressure regulating valve of Judge as modified by keeping the valve open at a degree at the compressor turn-on as taught by Sekiba in order to manage the cooling load at the start of the direction expansion cycle by regulating the opening of the pressure regulating valve.
In regards to claim 11, Judge does not explicitly teach a second pressure regulation valve between the compressor and the condenser, wherein a degree of opening of the second pressure regulation valve is larger after turn-on than before turn-on of the compressor.
However, Sekiba teaches a second pressure regulation valve (gas blocking valve 19 and valve 20, valve 4) connected between the compressor and the condenser (see fig. 1), wherein a degree of opening of the second pressure regulation valve is larger after turn-on (opening of valve 29 during compressor operation, see paragraph 38) than before turn-on of the compressor (valve 29 closed, see paragraph 41).

In regards to claim 12, Judge does not explicitly teach that a degree of opening of the second pressure regulation valve is set to a first reference degree of opening at turn-on of the compressor.
However, Sekiba teaches a degree of opening of the pressure regulation valve is set to a first reference degree of opening (opening degree of valve 4 narrowed to lower limit or below the upper limit, see paragraphs 33, 28-29) at turn-on of the compressor (when switching to the compressor cycle operation, see paragraph 33).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the operation of the second pressure regulating valve of Judge as modified by keeping the valve open at a degree at the compressor turn-on as taught by Sekiba in order to manage the cooling load at the start of the direction expansion cycle by regulating the opening of the pressure regulating valve.

Claims 13 and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Judge in view of Murakami as applied to claim 1 above and further in view of Sekiba (JP 5,927,670 B2).
In regards to claim 13, Judge does not explicitly teach a pressure regulation valve between the compressor and the condenser, wherein a degree of opening of the pressure regulation valve is larger after turn-on than before turn-on of the compressor.
However, Sekiba teaches a pressure regulation valve (gas blocking valve 19 and valve 20, valve 4) connected between the compressor and the condenser (see fig. 1), wherein a degree of opening of the pressure regulation valve is larger after turn-on (opening of valve 29 during compressor operation, see paragraph 38) than before turn-on of the compressor (valve 29 closed, see paragraph 41).
It would have been obvious for one of skill in the art before the effective filing date of the claimed invention to have provided a pressure regulation valve as taught by Sekiba between the compressor and the condenser of the refrigerant circuit of Judge as modified to use the second valve as an expansion valve in the economizer mode when only the pump is operated to meet the cooling load in order to make the refrigeration cycle efficient and effective. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the operation of the pressure regulating valve of Judge as modified by opening the valve larger after turn-on than before turn-on of the compressor based on the teaching of Judge to open the first valve larger after turn-on than before turn-on of the compressor in order to establish the sufficient amount of refrigerant flow to meet the load requirements in the economizer mode.
In regards to claim 14, Judge does not explicitly teach that a degree of opening of the pressure regulation valve is set to a first reference degree of opening at turn-on of the compressor.
However, Sekiba teaches a degree of opening of the pressure regulation valve is set to a first reference degree of opening (opening degree of valve 4 narrowed to lower limit or below the upper limit, see paragraphs 33, 28-29) at turn-on of the compressor (when switching to the compressor cycle operation, see paragraph 33).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the operation of the pressure regulating valve of Judge as modified by keeping the valve open at a degree at the compressor turn-on as taught by Sekiba in order to .

Claims 13 and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Judge in view of Murakami as applied to claim 1 above and further in view of Bean (US 2015/0007596 A1).
In regards to claim 13, Judge does not explicitly teach a pressure regulation valve between the compressor and the condenser, wherein a degree of opening of the pressure regulation valve is larger after turn-on than before turn-on of the compressor.
However, Bean teaches a pressure regulation valve (402) connected between the compressor and the condenser (see fig. 6), wherein a degree of opening of the pressure regulation valve is larger after turn-on than before turn-on of the compressor (opening of the throttling valve larger during compressor operation than in modes 5 and 6, where the compressor is at aero frequency, see Table 1, paragraphs 53, 57).
It would have been obvious for one of skill in the art before the effective filing date of the claimed invention to have modified the operation of the pressure regulating valve of Judge as modified by the above taught method of Bean in order to conserve energy by meeting the cooling needs of the data center with the economizer line (see paragraph 53, Bean).
In regards to claim 14, Judge does not explicitly teach that a degree of opening of the pressure regulation valve is set to a first reference degree of opening at turn-on of the compressor.
However, Bean teaches operating throttling valve at regulating or reduced or wide open positions at the compressor turn-on operation (see Table 1, paragraph 57).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the operation of the pressure regulating valve of Judge as modified by keeping the valve open at a degree at the compressor turn-on as taught by Bean in order to .

Claims 15 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Judge (US 2013/0098085 A1) and in view of Bailey (US 2008/0115523 A1).
In regards to claim 15, Judge teaches a refrigeration cycle apparatus (see figs. 12-13, 15) which performs cooling by circulation of refrigerant (see figs. 12-13 and paragraphs 98, 110), the refrigeration cycle apparatus comprising: an evaporator (1204) arranged in a first space (1204 surrounded by 1244, 1246 and fan 1226, location of evaporator 1204, see figs. 12, 13, 15; Also see evaporator placed in cabinet to provide cool air to the spaces, see abstract, paragraphs 4, 11 and fig. 3); a condenser (1208) arranged in a second space (1208 surrounded by 1258, 1262 and fan 1224, location of condenser 1208, see figs. 12, 13, 15; Also see condenser placed for controlling temperature of room air, see abstract, paragraphs 21-22 and fig. 3); a pump (1212) configured to compress the refrigerant from the condenser and output the refrigerant to the evaporator (pump 1212 connected on the refrigerant circuit between the condenser 1208 and evaporator 1204, see figs. 12, 13, 15; 1212 connected to evaporator 1204 via 1214, 1206, see fig. 15 and paragraph 98); a compressor (1210) configured to compress the refrigerant from the evaporator and output the refrigerant to the condenser (see figs. 12, 13, 15 and paragraphs 98 and 104); and a controller (1220, 1221) configured to control the pump and the compressor (controller 1220 controls compressor 1210 and pump 1212, see paragraphs 104-105) to cool the first space (by delivering refrigerant to evaporator 1204, see paragraphs 104-105); and a first pressure regulating valve (1206) connected between the compressor and the condenser (see figs. 12, 13, and 15), the controller being configured to turn on the pump after turn-on of the compressor (controller 1220 turns the compressor on and switches to pump on operation, see paragraphs 104-105) while a temperature of the first space is higher than a set-point temperature of the space (pump operated in the economizer mode while the temperature of the inside air is higher than the cold enough outside air, see paragraph 105; also pump operated to reduce or eliminate the difference between the temperature of air in the room and the set-point 
However, Judge does not explicitly teach simultaneous compressor and pump operation.
Bailey teaches a controller (180) configured to turn on the pump (30) without stopping the compressor (2) after turn-on of the compressor (see paragraph 42).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller operating the pump of Judge by turning on the pump without stopping the compressor after turn-on of the compressor as taught by Bailey in order to take some of the load off the compressor (see paragraph 7, Bailey).
In regards to claim 16, Judge teaches that the degree of opening of the first pressure regulating valve is larger after turn-on of the pump than before turn-on of the pump (valve 1206 modulated to increase rate of flow of refrigerant, see paragraph 102; Also valve 1206 operated based on pump differential feedback, see fig. 28 and paragraph 156).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERAJ A SHAIKH whose telephone number is (571)272-3027.  The examiner can normally be reached on M-R 9:00-1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M. A. S./
Examiner, Art Unit 3763

/NELSON J NIEVES/Primary Examiner, Art Unit 3763